Case 1:20-cv-00325-MJT-KFG Document 17 Filed 04/12/21 Page 1 of 2 PageID #: 182




                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION

 JARRIEL BRITT HAMMONS                                §

 VS.                                                  §       CIVIL ACTION NO. 1:20-CV-325

 WARDEN, FCI BEAUMONT                                 §

                     MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

           Petitioner Jarriel Britt Hammons, a prisoner confined at the Federal Correctional Institution in

 Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

 § 2241.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

 at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

 magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge. The

 magistrate judge recommends granting the petitioner’s motion to dismiss the petition without prejudice.

           The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

 was given to the petitioner at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

 to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:20-cv-00325-MJT-KFG Document 17 Filed 04/12/21 Page 2 of 2 PageID #: 183



                                                ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

 the report of the magistrate judge (document no. 15) is ADOPTED. A final judgment will be entered

 in this case in accordance with the magistrate judge’s recommendation.

                                         SIGNED this 12th day of April, 2021.




                                                                         ____________________________
                                                                         Michael J. Truncale
                                                                         United States District Judge




                                                    2
